Citation Nr: 1451464	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with schizophrenic reaction.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

5. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2011 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, continued 10 percent ratings for PTSD and peripheral neuropathy of each of the upper extremities and continued 10 percent ratings for peripheral neuropathy of each of the lower extremity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD and peripheral neuropathy of the bilateral upper and lower extremities have worsened beyond what is contemplated by the current 10 percent ratings assigned for each disability.

The Veteran was most recently afforded VA examinations regarding his peripheral neuropathies in January 2011 and his PTSD in November 2009.  Since then, the Veteran has reported that his disabilities have worsened and are more severe than originally rated.  See May 2012 Substantive Appeal and October 2014 Appellate Brief Presentation.  In light of the length of the intervening period since the January 2011 and November 2009 examinations, and the allegations of worsening, contemporaneous examinations to assess his PTSD and peripheral neuropathies are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the record indicates that the Veteran continues to seek treatment through a VA medical center (VAMC).  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his PTSD and peripheral neuropathies and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically address the associated functional limitations and resulting expected impact on social and occupational functioning.

The examiner must explain the rationale for all opinions.

3.  In addition, arrange for a neurological examination of the Veteran to determine the current severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.

The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment in each extremity that is associated with the service-connected peripheral neuropathies.  

The examiner should explain the rationale for all opinions, citing to supporting clinical data.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



